Citation Nr: 1032932	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-16 471A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana



THE ISSUE

Entitlement to payment for emergency medical services provided 
during the period from April 16, 2007, to April 18, 2007.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a medical service provider for the Veteran who 
served on active duty from July 1949 to July 1950 (noted as 
verified by internal department correspondence).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Shreveport, Louisiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The evidence demonstrates that the Veteran's expenses related 
to emergency medical services provided during the period from 
April 16, 2007, to April 18, 2007, were partially covered by 
Medicare.


CONCLUSION OF LAW

The criteria for payment for emergency medical services provided 
during the period from April 16, 2007, to April 18, 2007, have 
not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 17.1002, 17.1004 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by correspondence dated in April 2008.  The notice 
requirements pertinent to the issue on appeal have been met and 
all identified and authorized records relevant to the matter have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations and to move 
forward with the claim would not cause any prejudice to the 
appellant.

VA law provides that payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA facilities 
shall be authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 
2009) and 38 C.F.R. §§ 17.1000-1008 (2009) (benefits also known 
as the Veterans Millennium Health care and Benefits Act).  To be 
eligible for reimbursement under this authority the Veteran has 
to satisfy all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life 
or health (this standard would be met if there were 
an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including 
severe pain) that a prudent layperson who possesses 
an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely transferred to a VA or other Federal facility.

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health 
care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such emergency 
treatment;

(f) The veteran is financially liable to the provider 
of that emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of 
a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident or 
work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a third 
party for payment of such treatment; and the veteran 
has no contractual or legal recourse against a third 
party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2008).

To receive payment or reimbursement for emergency services under 
38 U.S.C. § 1725, a claimant must file a claim within 90 days 
after the latest of events including the date the veteran was 
discharged from the facility that furnished the emergency 
treatment or the date the veteran finally exhausted, without 
success, action to obtain payment or reimbursement for the 
treatment from a third party.  38 C.F.R. § 17.1004(d) (2009).  A 
third party is defined as a federal entity, a state or political 
subdivision of a state, an employer or an employer's insurance 
carrier, an automobile accident reparations insurance carrier, or 
a person or entity obligated to provide or pay to pay the 
expenses of health services under a health-plan contract.  
38 C.F.R. § 17.1001(b) (2009).

In this case, private medical records show the Veteran was 
transferred to St. Francis Medical Center on April 16, 2007, from 
a period of hospitalization at an unnamed local hospital.  It was 
noted that he had been treated at the local hospital for a 
transient ischemic attack that apparently resolved relatively 
quickly, but during that hospitalization he was found to have an 
apparent gastrointestinal bleed with black tarry stools.  The 
report also noted his request for transfer to a VA hospital was 
denied because no beds were available.  The Veteran was 
discharged from the St. Francis Medical Center on April 19, 2007.  

Of record is a patient information report from the St. Francis 
Medical Center dated April 26, 2007, indicating the Veteran was 
covered by Medicare insurance.  Health insurance claims forms 
dated November 29, 2007, show the appellant was provided X-ray 
examinations on April 16, 2007, and April 17, 2007, Doppler 
studies on April 18, 2007, and magnetic resonance imaging on 
April 18, 2007.  A statement identified as an insurance posting 
journal indicates Medicare denied payment for a bill in the 
amount of $26 on June 21, 2007, and that VA was re-billed for 
that amount on November 16, 2007.  Insurance claims forms 
submitted to VA were signed by the certifying physician on 
November 20, 2007.

In correspondence dated in November 28, 2007, the appellant was 
notified that a claim for payment under the provision of the 
Veterans Millennium Health Care and Benefits Act was denied 
because the claim was not submitted within 90 days of the date 
medical care was provided.  In correspondence dated in January 
2008 the appellant, in essence, expressed disagreement with the 
denial of the claim based its having relied upon the information 
provided by the hospital that the Veteran had Medicare coverage.  
It was also noted that Medicare had denied the claim because the 
Veteran did not have part B coverage.  The appellant further 
noted that the bills had been sent to the Veteran for three 
months before they received the "correct" insurance information 
from him on November 16, 2007.  

Based upon the available evidence, the Board finds that payment 
for emergency medical services provided during the period from 
April 16, 2007, to April 18, 2007, must be denied.  The Board 
notes that although the treatment at issue was provided by an 
emergency care provider for a condition apparently of such a 
nature that a prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would have been 
hazardous to life or health, the evidence demonstrates that the 
Veteran had coverage under a health-plan contract with Medicare 
that paid, in part, for the treatment provided during the 
applicable hospitalization period.  Therefore, the Veteran did 
not meet all the criteria for VA payment under 38 U.S.C.A. 
§ 1725.  

The evidence also shows that Medicare apparently responded to the 
appellant's request for payment of a bill in the amount of $26 
denying this specific claim on June 21, 2007, and that the 
appellant did not submit a claim for VA payment until November 
16, 2007, a period of time in excess of 90 days.  The appellant 
does not contend that a claim was made to VA for payment of any 
amount within the 90 day period either after the Veteran's 
discharge from the hospital or after Medicare denied their 
earlier claims.  It is also significant to note that although the 
April 2008 statement of the case included information pertaining 
to the payment for unauthorized private medical expense under 
38 U.S.C.A. § 1728, the record demonstrates the Veteran is 
ineligible for payment or reimbursement on that basis.  There are 
no established service connection disabilities nor evidence of 
any other qualifying basis for payment or reimbursement under 
38 U.S.C.A. § 1728 within the criteria required by 38 C.F.R. 
§ 17.120 (2009).  The fact that the Veteran may have been denied 
transfer to a VA medical facility due to unavailability is not 
relevant to the issue presently on appeal.  Therefore, the appeal 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the appellant's claim.


ORDER

Entitlement to payment for emergency medical services provided 
during the period from April 16, 2007, to April 18, 2007, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


